Title: To Alexander Hamilton from William S. Smith, 1 July 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir,
            Quarters on the Bronks. West Chester July 1st. 1799.
          
          I have the honor of transmitting to you, by the Adjutant of The 12th. Regt. the monthly return of Recruits to the 30th. ulto. inclusive, as far as they have come to hand—I have reason to believe further progress has been made by the officers in the interior—I enclose also the attestations of the enlistments of Capt. Bennets, Capt. Patterson & Capt. Courtlands Recruits, those of Capt. Landon have not been forwarded—I have the pleasure to inform you, that the troops  at this station, had are orderly & attentive, they improve rapidly in their marchings & exercises, and do great credit to Mr. Cocks the Adjutant, who I am pleased to find alert and particularly attentive to duty—
          I have the honor to be Sir Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo
          
        